DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications:  Amendment, filed 09/17/2020; RCE, filed 09/17/2020.
Claims 7, 16, and 20 are canceled. Claims 1-6, 8-15, 17-19, and 20-23 are pending.  Claims 1, 10, and 17 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 17-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub. No. 2015/0341401 A1, published November 2015, in view of Musashi et al. (“Musashi”), U.S. Patent No. 5,751,980, issued May 1998, and further in view of van Os et al. (“van Os”), U.S. Pub. No. 2014/0040741 A1, published February 2014.
Regarding independent claim 1, Lee teaches a computer-implemented method, comprising: instantiating, by one or more processors, a live application in a document in a one or more processors, wherein the live application is a customizable software application that performs programmed behaviors within the document; because Lee teaches collaboration services that allow users to collaboratively edit a document, with a video call image associated with each of the users to the document that is being edited so that the users identify context information (par. 0008-00012).  Lee teaches that the document is collaboratively edited using a word processing program, notepad program, and other similar programs, and may include letter and row spacing information, image information, letter size information, color information and other information related to editing of the document (par. 0124; par. 0135).  Lee teaches a one or more processors because Lee teaches a server connected to a plurality of user terminals via a network (par. 0100-0101).
Lee suggests but does not expressly teach receiving, by the one or more processors, a call from the live application to a rich text box engine to generate a rich text box, wherein the call comprises properties applicable to the rich text box; rendering, by the one or more processors, the rich text box in the document based on the properties, wherein the cloud collaboration platform exposes control functions to the rich text box though an application programming interface; because Lee teaches a controller to manage a video call image associated with each user who edits a document collaboratively (par. 0132).  Lee teaches a displaying on a user terminal window showing a document being collaboratively edited, i.e., a rich text box, and a window showing video call images of other users (par. 0224-0228; Figs. 19, 20).
However, Musashi teaches an operating system with various API defined functions that defines a function that can display items which are elements that are used to prepare dialogue boxes, such as text display and text input areas (col. 4, l. 1-67, especially l. 1-8).  Musashi teaches a call for the AutoDialog function which contains arguments which are properties of the text box, such as display position and height (col. 7, l. 24-col. 8, l. 28).  Musashi teaches displaying the dialog box based on the code for calling the API Defined function (col. 8, l. 35-50). Musashi teaches that the dialog is displayed based on the code for calling the API defined function, and the system waits for a mouse click or key input by a user, where a dialogue box is displayed, and data that are input by a user via a dialogue box are acquired to perform a specific process such as the replacement of a character row or the calling of a new document (col. 8, l. 42-62; also see col. 9, l. 38-col. 10, l. 4).
Lee does not expressly teach retrieving, by the one or more processors, auto-complete values from the cloud collaboration platform based on an input from a user in the rich text box using the control functions, wherein the input comprises a triggering character; and displaying, by the one or more processors, the auto-complete values in the rich text box, wherein the auto-complete values are selectable by the user, however van Os teaches an auto-completion system 
Lee, Musashi, and van Os were all directed to displaying and editing textual input.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the collaboratively edited document and cloud collaboration platform taught by Lee, with the text box displayed based on the code for calling API defined functions taught by Musashi, and the cloud based auto-complete system taught by van Os, since Musashi recognized that there was a need in the art as the functions and applications of the application program are increased, standard dialogue boxes that are prepared by a programmer were sometimes insufficient to satisfy the demands of users, therefore, Musashi provided applications that enabled users to prepare dialogue boxes and included macro languages that could be customized (col. 1, l. 39-49), and therefore would have provided these benefits to a complex application program such as the cloud collaboration platform and document editing application taught by Lee.  Further, van Os taught that the auto-complete system may be configured as a distributed system where one or more components of system are distributed across one or more networks in the cloud (par. 0046) and auto-completion services may be 

Regarding dependent claim 2, Lee suggests but does not expressly teach the method of claim 1, further comprising: receiving, by the one or more processors, a second call to the rich text box component from the live application running in the document editor, wherein the second call comprises second properties applicable to a second rich text box in the live application; and rendering, by the one or more processors, the second rich text box within the live application based on the second properties and the styles; because Lee teaches collaboration services that allow users to collaboratively edit a document, with a video call image associated with each of the users to the document that is being edited so that the users identify context information (par. 0008-00012), and therefore teaches a second call from the live application.  
While Lee does not expressly teach wherein the second call comprises second properties applicable to a second rich text box in the live application; and rendering, by the one or more processors, the second rich text box within the live application based on the second properties and the styles; Musashi teaches an operating system with various API defined functions that defines a function that can display items which are elements that are used to prepare dialogue boxes, such as text display and text input areas (col. 4, l. 1-67, especially l. 1-8).  Musashi teaches a call for the AutoDialog function which contains arguments which are properties of the text box, such as display position and height (col. 7, l. 24-col. 8, l. 28).  Musashi teaches displaying the dialog box based on the code for calling the API Defined function (col. 8, l. 35-50).

 
Regarding dependent claim 3, Lee teaches the method of claim 1, further comprising: receiving, by the one or more processors, an editing notification from a first account accessing the rich text box in the live application in the document editor; and preventing, by the one or more processors, a second account from editing the rich text box; because Lee teaches collaboration services that allow users to collaboratively edit a document, with a video call image associated with each of the users to the document that is being edited so that the users 
Lee teaches that first through third editing ranges can be locked for a plurality of regions in a page in a user terminal, where three users can each lock an editing range in the document (par. 0333-0339; Fig. 40).  Lee teaches that the user can request the server for providing collaboration services to lock the region (par. 0335-0337), compare to an editing notification from a first account accessing the rich text box in the live application in the document editor.

Regarding dependent claim 4, Lee teaches the method of claim 3, further comprising: receiving, by the one or more processors, a takeover notification from the second account, preventing, by the one or more processors, the first account from editing the rich text box; and allowing, by the one or more processors, the second account to edit the rich text box; because Lee teaches that first through third editing ranges can be locked for a plurality of regions in a page in a user terminal, where three users can each lock an editing range in the document (par. 0333-0339; Fig. 40).  Lee teaches that the user can request the server for providing collaboration services to lock the region (par. 0335-0337), compare to an editing notification from a first account accessing the rich text box in the live application in the document editor.

Regarding dependent claim 8, Lee does not expressly teach the method of claim 1, wherein the auto-complete values comprise one or more user accounts in the cloud collaboration platform; however, van Os teaches if the user enters text such as "Let's meet with John and Jane tomorrow at 2 pm," then the user's address book or contacts application can be accessed to determine an e-mail addresses for John and Jane, where received textual input including the word "meet" followed by dates, times, names, and the like may trigger auto-completion processing using a multimedia object such as a calendar object (par. 0060). Van Os teaches that the auto-complete multimedia object may be stored externally in a memory of a remote server computer (par. 0006) and that the system may be configured as a distributed system where one or more components of system are distributed across one or more networks in the cloud (par. 0046) and auto-completion services may be provided as cloud services (par. 0049; Fig. 12).
Lee, Musashi, and van Os were all directed to displaying and editing textual input.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the collaboratively edited document and cloud collaboration platform taught by Lee, with the text box displayed based on the code for calling API defined functions taught by Musashi, and the cloud based auto-complete system taught by van Os, since Musashi recognized that there was a need in the art as the functions and applications of the application program are increased, standard dialogue boxes that are prepared by a programmer were sometimes insufficient to satisfy the demands of users, therefore, Musashi provided applications that enabled users to prepare dialogue boxes and included macro languages that could be customized (col. 1, l. 39-49), and therefore would have provided these benefits to a complex application program such as the cloud collaboration platform and document editing 

Regarding dependent claim 9, Lee does not expressly teach the method of claim 1, wherein the auto-complete values comprise a second document in the cloud collaboration platform; however, van Os teaches that exemplary multimedia objects provided for auto-completion may include audio files, video files, images, calendar objects, map objects, contact card objects and the like, and teaches identifying the multimedia object by matching the received textual input with the object’s various stored attributes (par. 0053-0054). Van Os teaches the displayable multimedia object may comprise a graphical representation (e.g., a graphical image) and/or a textual representation (e.g., one or more words) (par. 0056). Van Os teaches that the auto-complete multimedia object may be stored externally in a memory of a remote server computer (par. 0006) and that the system may be configured as a distributed system where one or more components of system are distributed across one or more networks in the cloud (par. 0046) and auto-completion services may be provided as cloud services (par. 0049; Fig. 12).
Lee, Musashi, and van Os were all directed to displaying and editing textual input.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the collaboratively edited document and cloud collaboration platform taught by Lee, with the text box displayed based on the code for calling API defined functions taught by Musashi, and the cloud based auto-complete system taught by 

	Regarding independent claim 10, Lee teaches a system, comprising: a memory; and at least one processor coupled to the memory, because Lee teaches user terminals having memory and processors (par. 0104-0109), connected to a server (par. 0100). 
	Independent claim 10 is directed to the system for implementing the methods claimed in independent claim 1, and is directed to substantially similar subject matter, therefore claim 10 is rejected along the same rationale.

	Regarding dependent claims 11- 13, claims 12 and 13 are directed to the system for implementing the methods claimed in dependent claims 2- 4, and are directed to substantially similar subject matter, therefore claims 11- 13 are rejected along the same rationale.

Regarding independent claim 17 and dependent claims 18 and 19, claims 17-19 are directed to the non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform the methods claimed in claims 1-3, respectively, and therefore are rejected along the same rationale.

Regarding dependent claim 21, Lee does not disclose the method of claim 1, wherein the auto-complete values comprise a second live application in the cloud collaboration platform; however, van Os teaches that the auto-completion techniques may be used with any suitable application in which textual input can be entered by a user (par. 0022). van Os teaches that exemplary multimedia objects provided for auto-completion may include audio files, video files, images, calendar objects, map objects, contact card objects and the like, and teaches identifying the multimedia object by matching the received textual input with the object’s various stored attributes (par. 0053-0054). Van Os teaches the displayable multimedia object may comprise a graphical representation (e.g., a graphical image) and/or a textual representation (e.g., one or more words) (par. 0056). Van Os teaches that the auto-complete multimedia object may be stored externally in a memory of a remote server computer (par. 0006) and that the system may be configured as a distributed system where one or more components of system are distributed across one or more networks in the cloud (par. 0046) and auto-completion services may be provided as cloud services (par. 0049; Fig. 12).
Lee, Musashi, and van Os were all directed to displaying and editing textual input.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the collaboratively edited document and cloud 

Regarding dependent claim 22, Lee does not disclose the system of claim 10, wherein the auto-complete values comprise a second live application, one or more user accounts, or a second document in the cloud collaboration platform; however, van Os teaches that the auto-completion techniques may be used with any suitable application in which textual input can be entered by a user (par. 0022). van Os teaches that exemplary multimedia objects provided for auto-completion may include audio files, video files, images, calendar objects, map objects, contact card objects and the like, and teaches identifying the multimedia object by matching the received textual input with the object’s various stored attributes (par. 0053-0054). Van Os teaches the displayable multimedia object may comprise a graphical representation (e.g., a 
Lee, Musashi, and van Os were all directed to displaying and editing textual input.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the collaboratively edited document and cloud collaboration platform taught by Lee, with the text box displayed based on the code for calling API defined functions taught by Musashi, and the cloud based auto-complete system taught by van Os, since Musashi recognized that there was a need in the art as the functions and applications of the application program are increased, standard dialogue boxes that are prepared by a programmer were sometimes insufficient to satisfy the demands of users, therefore, Musashi provided applications that enabled users to prepare dialogue boxes and included macro languages that could be customized (col. 1, l. 39-49), and therefore would have provided these benefits to a complex application program such as the cloud collaboration platform and document editing application taught by Lee.  Further, van Os taught that the auto-complete system may be configured as a distributed system where one or more components of system are distributed across one or more networks in the cloud (par. 0046) and auto-completion services may be provided as cloud services (par. 0049; Fig. 12), therefore it would have been obvious to combine van Os with Lee and Musashi with these methods in order to achieve predictable results.

Regarding dependent claim 23, claim 23 is directed to substantially similar subject matter as recited in dependent claim 22, and is therefore rejected along the same rationale.

Claims 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Musashi in view of van Os, and further in view of Malhotra et al. (“Malhotra”), U.S. Pub. No. 2016/0321291 A1, published November 2016.
Regarding dependent claim 5, Lee in view of Musashi in view of van Os teaches the method of claim 3, further comprising: displaying, by the one or more processors, a profile picture related to the first account, because Lee teaches that the video call images of first and second users may be video images or still images (par. 0226-0227).
Lee does not disclose a lock icon for the second account in association with the rich text box; however Malhotra discloses displaying a visual indicator of whether a file is locked in an editor application (Figs. 11A-12; par. 0138-0140, especially par. 0139, Fig. 11B).
Lee, Musashi, van Os and Malhotra were directed to displaying and editing text.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the collaborative editing system taught by Lee, and the API and text box display taught by Musashi, with the cloud based environment and shared content with visual locking indicator, taught by Malhotra, since Malhotra recognized that there was a need in the art for collaboration efficiency and effectiveness (par. 0006), and therefore would have provided the benefit to Lee and Musashi. Further, van Os taught that the auto-complete system may be configured as a distributed system where one or more components of system are distributed across one or more networks in the cloud (par. 0046) and auto-completion services may be provided as cloud services (par. 0049; Fig. 12), therefore it would have been obvious to 

Regarding dependent claim 6, Lee in view of Musashi in view of van Os does not expressly teach the method of claim 3, further comprising: receiving, by the one or more processors, an editing-completed notification from the first account; allowing, by the one or more processors, the second account to edit the rich text box; however, Malhotra teaches determining applicable locking rules and applying locking at the virtual file system if appropriate (Fig. 10, par. 0133-0136), and setting certain users to permissions=unlocked (par. 0138).
Lee, Musashi, van Os and Malhotra were directed to displaying and editing text.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the collaborative editing system taught by Lee, and the API and text box display taught by Musashi, with the cloud based environment and shared content with visual locking indicator, taught by Malhotra, since Malhotra recognized that there was a need in the art for collaboration efficiency and effectiveness (par. 0006), and therefore would have provided the benefit to Lee and Musashi. Further, van Os taught that the auto-complete system may be configured as a distributed system where one or more components of system are distributed across one or more networks in the cloud (par. 0046) and auto-completion services may be provided as cloud services (par. 0049; Fig. 12), therefore it would have been obvious to combine van Os with Lee, Musashi, and Malhotra using these methods in order to achieve predictable results.

Regarding dependent claim 14, claim 14 is directed to substantially similar subject matter as recited in dependent claim 5, above, and is therefore rejected along the same rationale.

Regarding dependent claim 15, Lee in view of Musashi in view of van Os does not expressly disclose the system of claim 14, the at least one processor further configured to: receive an editing-completed notification from the first account; remove the profile picture and the lock icon from display; and allow the second account to edit the rich text box; however, Malhotra teaches determining applicable locking rules and applying locking at the virtual file system if appropriate (Fig. 10, par. 0133-0136), and setting certain users to permissions=unlocked (par. 0138).  Malhotra teaches that visual indicators can also indicate other attributes of the file and can be extended to include more metadata about the file, information that is available for a file, or any other information that is maintained by a cloud-based storage system or the file (par. 0145), and therefore would enable removing the profile picture and lock icon from display and allow the second account to edit the rich text box.
Lee, Musashi, van Os and Malhotra were directed to displaying and editing text.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the collaborative editing system taught by Lee, and the API and text box display taught by Musashi, with the cloud based environment and shared content with visual locking indicator, taught by Malhotra, since Malhotra recognized that there was a need in the art for collaboration efficiency and effectiveness (par. 0006), and therefore would have provided the benefit to Lee and Musashi. Further, van Os taught that the auto-complete system may be configured as a distributed system where one or more components of system are distributed across one or more networks in the cloud (par. 0046) and auto-completion services 

Response to Arguments
Applicant’s arguments with respect to claim 1-6, 8-15, 17-19, and 21-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The van Os reference is being relied upon to teach the newly claimed limitations of independent claims 1, 10, and 17, …retrieving, by the one or more processors, auto-complete values from the cloud collaboration platform based on an input from a user in the rich text box using the control functions, wherein the input comprises a triggering character; and displaying, by the one or more processors, the auto-complete values in the rich text box, wherein the auto-complete values are selectable by the user (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday-Friday 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/            Primary Examiner, Art Unit 2144